            Case 3:20-cr-00389-DCG Document 180 Filed 04/28/21 Page 7 of 9


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION


  UNITED STATES OF AMERICA,                       §
                                                  §
            Plaintiff,                            §
                                                  §
 V.                                               § CRIMINAL NO.EP-20-CR-0389-DCG
                                                  §
 PATRICK WOOD CRUSIUS,                            §
                                                  §
            Defendant.                            §

                ORDER LIMITING PUBLICATION OF CERTAIN MATERIALS


           Upon the motion ofthe Parties, and for good cause shown, it is hereby ORDERED:

           1.     This Order applies to materials, if any, relating to the above-captioned cause that

are: a)in the actual or constructive possession of the El Paso County Office of Medical Examiner,

in any format; and b) videos, photos and/or audio recordings, and/or written descriptions ofthose

same recordings, in the actual or constructive possession of Wal-Mart Stores, Inc., First

Convenience Bank, and Castro Enterprises d/b/a McDonald's and/or McDonald's Corporation,

and which are determined to be discoverable as part ofthe discovery process in the state civil court

suit(s).

           2.     "State civil court suit(s)" are those civil actions originating in state civil court

stemming from the events taking place on August 3,2019,at the Walmart located near Cielo Vista

Mall, more specifically 7101 Gateway Boulevard West, El Paso, Texas.

           3.     A "non-party" is defined as a civil litigant party to the state civil court suit(s). A

"non-party" is also any third-party custodian of information, in any form, sought as discovery in

the state civil suit and/or the state and federal criminal case.

           4.     For purposes of this Order,"authorized persons" are defined as counsel of record

(and attorneys within their respective firms)for the non-party movants,the non-party respondents,

and third-party custodians. "Authorized persons" also include third-party custodians' secretarial.
